DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LINDON CAMPBELL,
                              Appellant,

                                     v.

                  ALLY FINANCIAL INC. f/k/a GMAC,
                             Appellee.

                                No. 4D21-58

                          [November 17, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ellen Feld, Judge; L.T. Case Nos. COWE17-013256 and
CACE19-12233.

   Lindon Campbell, Coral Springs, pro se.

  Christina V. Paradowski of Tripp Scott, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.